DETAILED ACTION
Status of Claims 
Claims 1-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Applicant Remarks 						-Receipt Date 12/22/2021
Amended Claims 						-Receipt Date 12/22/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 12/22/2021. Claims 1-20 are pending. Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 20 are amended. 

Response to Arguments
Applicant’s arguments, see Remarks pages 14-17, filed 12/22/2021, with respect to the rejection(s) of claim(s) 1, 7, and 13 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Grochowski US 2005/0216714 in view of Atkinson US 7,979,725.
Applicant’s arguments on page 18 of the Remarks that “Atkinson does not remedy the deficiencies of Grochowski” has been fully considered but is not persuasive because Atkinson teaches suspending operation of the branch prediction unit, see col 6 line 53-col 7 line 4, and it would be obvious to modify the branch predictor of Grochowski to suspend its operation as taught by Atkinson. 

Claim Objections
Claims 3-5 and 19-20 are objected to because of the following informalities:  
claim 3-5 and 20- “branch instruction prediction outcomes” should be “the branch instruction prediction outcomes” since this term is previously introduced
claim 19- “the number of mis-predictions” should be “a number of mis-predictions”
claim 19- “the number of branch instructions identified as HTP branches” should be “a number of branch instructions identified as HTP branches”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grochowski US 2005/0216714 in view of Atkinson US 7,979,725.
Regarding claim 1, Grochowski teaches:
1. A processor comprising: 
a processor pipeline comprising one or more execution units configured to execute a plurality of branch instructions ([0013] and [0019]: execution stage 140 of the processor pipeline of Fig. 1 includes branch execution units to execute branch instructions); 
a branch predictor ([0017]: the predictor may be a branch predictor) associated with the processor pipeline and configured to predict branch instruction outcomes of the plurality of branch instructions, wherein the branch predictor predicts a branch instruction prediction outcome for each branch instruction of the plurality of branch instructions ([0017], [0020], and [0027]: predictor 124/200 is a branch predictor associated with the processor pipeline of Fig. 1 and predicts outcomes for branch instructions fetched into the pipeline, i.e. for each branch instruction of a plurality of branches), and determines when to execute the branch instruction prediction outcome by: 
incrementing a prediction decision counter in response to an actual execution of a respective branch instruction being the same as the branch instruction prediction outcome of the respective branch instruction ([0026]-[0027]: the predictor uses a confidence count/prediction decision counter to determine when to use/execute the predicted outcome of the branch by incrementing the confidence count in response to the predicted value matching the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor); and 
decrementing the prediction decision counter in response to the actual execution of the respective branch instruction not being the same as the branch instruction prediction outcome of the respective branch instruction ([0026]: the predictor uses the confidence count to determine when to use/execute the predicted outcome of the branch by decrementing the confidence count if the predicted value does not match the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor), 
wherein, based on the prediction decision counter, the branch predictor is either:
activated and the branch instruction prediction outcome is executed for a number of cycles of the processor ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be activated and the predicted outcome is issued/executed and the cycles that the predicted value is provided for is a number of cycles of the processor) or for a number of branch instructions, 
deactivated so that the branch instruction prediction outcome is suppressed for the number of cycles of the processor ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be deactivated and the predicted outcome is not generated/suppressed and the cycles that the predicted value is suppressed for is a number of cycles) or the number of branch instructions.

based on the prediction decision counter, the branch predictor is: deactivated so that the branch predictor is not operational and does not generate branch instruction prediction outcomes for the number of cycles of the processor of the number of branch instructions.
	However, Atkinson teaches:
a branch predictor is: deactivated so that the branch predictor is not operational and does not generate branch instruction prediction outcomes (col 6 line 53-col 7 line 4: the operation of the branch prediction unit for speculative execution is suspended/not operational in response to a suppress signal and speculative execution using the branch prediction unit is disabled in response to the suppress signal and an enable/disable signal that is set based on a confidence/prediction decision counter, see also col 6 lines 8-32).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Grochowski to suspend operation of its branch predictor in response to a suppress signal as taught by Atkinson such that when a confidence value/prediction decision counter indicates not confident the branch predictor is deactivated/suspended so that it is not operational and does not generate branch instruction prediction outcomes. One of ordinary skill in the art would have been motivated to make this modification to conserve additional power (Atkinson col 6 lines 53-56).

	Regarding claim 2, Grochowski in view of Atkinson teaches:
2. The processor of claim 1, wherein to activate the branch predictor and execute the branch instruction prediction outcome comprises: 
comparing the prediction decision counter to an activation threshold (Grochowski [0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to activate the predictor and execute/issue the prediction outcome); and 
activating the branch predictor and executing the branch instruction prediction outcome for the number of cycles of the processor or the number of branch instructions in response to the prediction decision counter being incremented to or above the activation threshold (Grochowski [0025]-[0028] and [0033]: the predicted value is issued, i.e. the branch predictor is activated and the prediction outcome is executed for a number of cycles, in response to the counter being incremented above the threshold).

	Regarding claim 3, Grochowski in view of Atkinson teaches:
	3. The processor of claim 1, wherein to deactivate the branch predictor so that the branch predictor is not operational and does not generate branch instruction prediction outcomes comprises:
comparing the prediction decision counter to an activation threshold (Grochowski [0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to suppress/deactivate the predictor and not generate/issue the prediction outcome); and 
deactivating the branch predictor so that the branch predictor is not operational and does not generate branch instruction prediction outcomes for the number of cycles of the processor or the number of branch instructions in response to the prediction decision counter being decremented to or below the activation threshold (Grochowski [0025]-[0028]: the predicted value is suppressed and, in the combination with Atkinson col 6 line 53-col 7 line 4, the branch predictor is deactivated, in response to the counter being below the threshold, where the cycles that the predicted value is suppressed for is a number of cycles that the branch predictor is deactivated for).

	Regarding claim 4, Grochowski in view of Atkinson teaches:
4. The processor of claim 2, wherein the branch predictor is further configured to: 
increase, in response to the activation threshold being satisfied at least one more consecutive time, the number of cycles of the processor or the number of branch instructions that the branch predictor is activated and executes the branch instruction prediction outcome (Grochowski [0025]-[0028] and [0033]: the predicted value is provided when the confidence value is above the threshold, thus the number of cycles that a predicted value is provided, i.e. that the branch predictor is activated, is increased when the confidence value is satisfied a consecutive time).
	
	Regarding claim 5, Grochowski in view of Atkinson teaches:
5. The processor of claim 3, wherein the branch predictor is further configured to: 
increase, in response to the activation threshold not being satisfied at least one more consecutive time, the number of cycles of the processor or the number of branch instructions that the branch predictor is not activated where the branch predictor is not operational and does not generate branch instruction prediction outcomes (Grochowski [0025]-[0028] and [0033]: the predicted value is not provided and the branch predictor is deactivated, see Atkinson col 6 line 53-col 7 line 4, when the confidence value is not above the threshold, thus the number of cycles that a predicted value is not provided/that the branch predictor is deactivated is increased when the threshold is not satisfied a consecutive time).

	Regarding claim 6, Grochowski in view of Atkinson teaches:
6. The processor of claim 1, further comprising: 
in response to detecting each branch instruction of the plurality of branch instructions, classify the branch instruction as at least one of the following: a simple branch or a hard-to-predict (HTP) branch (Grochowski [0015], [0017], [0025]-[0028] and [0033]: branches are classified as either confident, i.e. simple branch, or not confident, i.e. hard-to-predict branch), 
	Grochowski in view of Atkinson, as currently mapped, does not explicitly teach:
a branch classification unit associated with the processor pipeline and the branch predictor, and configured to, classify the branch instruction, wherein a classification threshold used for a classification is dynamically adjusted based on a workload of the processor.
	However, Atkinson teaches:
a branch classification unit associated with the processor pipeline and the branch predictor, and configured to, classify the branch instruction (col 6 lines 8-10: lookup logic 110 is a branch classification unit that extracts confidence levels/classifies branch instructions), and a classification threshold used for a classification is dynamically adjusted based on a workload of the processor (col 5 lines 40-64: thresholding logic computes a branch confidence threshold based on the processor load)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Grochowski to include the lookup logic of Atkinson for classifying branches and to modify the branch confidence threshold of Grochowski to be dynamically 

Regarding claim 7, Grochowski teaches: 
7. A computing system comprising: 
a memory ([0013]: memory system 110); and 
a processor ([0013]: processor of Fig. 1), wherein the processor comprises: 
a processor pipeline comprising one or more execution units configured to execute a plurality of branch instructions ([0013] and [0019]: execution stage 140 of the processor pipeline of Fig. 1 includes branch execution units to execute branch instructions);  
a branch predictor associated with the processor pipeline and configured to predict branch instruction outcomes of the plurality of branch instructions, wherein the branch predictor predicts a branch instruction prediction outcome for each branch instruction of the plurality of branch instructions ([0017], [0020], and [0027]: predictor 124/200 is a branch predictor associated with the processor pipeline of Fig. 1 and predicts outcomes for branch instructions fetched into the pipeline, i.e. for each branch instruction of a plurality of branch instructions), and determines when to execute the branch instruction prediction outcome by: 
incrementing a prediction decision counter in response to an actual execution of a respective branch instruction being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]-[0027]: the branch predictor uses a confidence count/prediction decision counter to determine when to use/execute the predicted outcome of the branch by incrementing the confidence count in response to the predicted value matching the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor); and 
decrementing the prediction decision counter in response to the actual execution of the branch instruction not being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]: the branch predictor uses the confidence count to determine when to use/execute the predicted outcome of the branch by decrementing the confidence count if the predicted value does not match the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor), 
wherein based on the prediction decision counter, either:
activate the branch predictor and execute the branch instruction prediction outcome for a number of cycles of the processor ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be activated and the predicted outcome is issued/executed and the cycles that the predicted value is provided for is a number of cycles of the processor) or for a number of branch instructions, or
deactivate the branch predictor so that the branch instruction prediction outcome is suppressed for the number of cycles of the processor ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be deactivated and the predicted outcome is not generated/suppressed and the cycles that the predicted value is suppressed for is a number of cycles) or the number of branch instructions.
Grochowski does not explicitly teach:
based on the prediction decision counter: deactivate the branch predictor so that the branch predictor is not operational and does not generate the branch instruction prediction outcome for the number of cycles of the processor of the number of branch instructions.
	However, Atkinson teaches:
deactivate a branch predictor so that the branch predictor is not operational and does not generate a branch instruction prediction outcome (col 6 line 53-col 7 line 4: the operation of the branch prediction unit for speculative execution is suspended/not operational in response to a suppress signal and speculative execution using the branch prediction unit is disabled in response to the suppress signal and an enable/disable signal that is set based on a confidence/prediction decision counter, see also col 6 lines 8-32).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Grochowski to suspend operation of its branch predictor in response to a suppress signal as taught by Atkinson such that when a confidence value/prediction decision counter indicates not confident the branch predictor is deactivated/suspended so that it is not operational and does not generate branch instruction prediction outcomes. One of ordinary skill in the art would have been motivated to make this modification to conserve additional power (Atkinson col 6 lines 53-56).

	Regarding claim 8, Grochowski in view of Atkinson teaches:
8. The computing system of claim 7, wherein activating the branch predictor and executing the branch instruction prediction outcome comprises: 
comparing the prediction decision counter to an activation threshold (Grochowski [0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to activate the predictor and execute/issue the prediction outcome); and 
activating the branch predictor and executing the branch instruction prediction outcome for the number of cycles of the processor or the number of branch instructions in response to the prediction decision counter being incremented to or above the activation threshold (Grochowski [0025]-[0028] and [0033]: the predicted value is issued, i.e. the branch predictor is activated and the prediction outcome is executed for a number of cycles, in response to the counter being incremented above the threshold).

	Regarding claim 9, Grochowski in view of Atkinson teaches: 
9. The computing system of claim 7, wherein deactivating the branch predictor so that the branch predictor is not operational and does not generate the branch instruction prediction outcome comprises:
comparing the prediction decision counter to an activation threshold (Grochowski [0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to suppress/deactivate the predictor an not generate/issue the prediction outcome); and 
deactivating the branch predictor so that the branch predictor is not operational and does not generate the branch instruction prediction outcome for the number of cycles of the processor or the number of branch instructions in response to the prediction decision counter being decremented to or below the activation threshold (Grochowski [0025]-[0028]: the predicted value is suppressed and, in the combination with Atkinson col 6 line 53-col 7 line 4, the branch predictor is deactivated, in response to the counter being below the threshold, where the cycles that the predicted value is suppressed for is a number of cycles that the branch predictor is deactivated for).

	Regarding claim 10, Grochowski in view of Atkinson teaches:
10. The computing system of claim 8, wherein the branch predictor is further configured to: 
increase, in response to the activation threshold being satisfied at least one more consecutive time, the number of cycles of the processor or the number of branch instructions that the branch predictor is activated and executes the branch instruction prediction outcome (Grochowski [0025]-[0028] and [0033]: the predicted value is provided when the confidence value is above the threshold, thus the number of cycles that a predicted value is provided, i.e. that the branch predictor is activated, is increased when the confidence value is satisfied a consecutive time).

	Regarding claim 11, Grochowski in view of Atkinson teaches: 
11. The computing system of claim 9, wherein the branch predictor is further configured to: 
increase, in response to the activation threshold not being satisfied at least one more consecutive time, the number of cycles of the processor or the number of branch instructions that the branch predictor is deactivated so that the branch predictor is not operational and does not generate the branch instruction prediction outcome (Grochowski [0025]-[0028] and [0033]: the predicted value is not provided and the branch predictor is deactivated, see Atkinson col 6 line 53-col 7 line 4, when the confidence value is not above the threshold, thus the number of cycles that a predicted value is not provided/that the branch predictor is deactivated is increased when the threshold is not satisfied a consecutive time).

	Regarding claim 12, Grochowski in view of Atkinson teaches:
		12. The computing system of claim 7, wherein the processor further comprises:
	in response to detecting each branch instruction of the plurality of branch instructions, classify the branch instruction as at least one of the following: a simple branch or a hard-to-predict (HTP) branch (Grochowski [0015], [0017], [0025]-[0028] and [0033]: branches are classified as either confident, i.e. simple branch, or not confident, i.e. hard-to-predict branch), 
	Grochowski in view of Atkinson, as currently mapped, does not explicitly teach:
a branch classification unit associated with the processor pipeline and the branch predictor, and configured to, classify the branch instruction, wherein a classification threshold used for a classification is dynamically adjusted based on a workload of the processor.
	However, Atkinson teaches:
a branch classification unit associated with the processor pipeline and the branch predictor, and configured to, classify the branch instruction (col 6 lines 8-10: lookup logic 110 is a branch classification unit that extracts confidence levels/classifies branch instructions), and a classification threshold used for a classification is dynamically adjusted based on a workload of the processor (col 5 lines 40-64: thresholding logic computes a branch confidence threshold based on the processor load)


	Regarding claim 13, Grochowski teaches:
13. A method comprising: 
detecting, at a processor, a plurality of branch instructions ([0017]: the predictor 124 detects branch instructions when it is a branch predictor); and 
determining, at the processor, branch instruction prediction outcomes of the plurality of branch instructions ([0017], [0020], and [0027]: predictor 124/200 is a branch predictor associated with the processor pipeline of Fig. 1 and predicts outcomes for branch instructions fetched into the pipeline) and determining when to execute the branch instruction prediction outcomes by: 
incrementing a prediction decision counter in response to an actual execution of a respective branch instruction being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]-[0027]: the branch predictor uses a confidence count/prediction decision counter to determine when to use/execute the predicted outcome of the branch by incrementing the confidence count in response to the predicted value matching the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor); and 
decrementing the prediction decision counter in response to the actual execution of the branch instruction not being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]: the branch predictor uses the confidence count to determine when to use/execute the predicted outcome of the branch by decrementing the confidence count if the predicted value does not match the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor), 
wherein, based on the prediction decision counter, either:
activate a branch predictor and execute the branch instruction prediction outcome for a number of cycles ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be activated and the predicted outcome is issued/executed and the cycles that the predicted value is provided for is a number of cycles of the processor) or a number of branch instructions; or
deactivate the branch predictor so that the branch instruction prediction outcome is suppressed for the number of cycles ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be deactivated and the predicted outcome is not generated/suppressed and the cycles that the predicted value is suppressed for is a number of cycles) or the number of branch instructions.
Grochowski does not explicitly teach:
so that the branch predictor is not operational and does not generate the branch instruction prediction outcomes for the number of cycles of the processor of the number of branch instructions.
	However, Atkinson teaches:
deactivate a branch predictor so that the branch predictor is not operational and does not generate branch instruction prediction outcomes (col 6 line 53-col 7 line 4: the operation of the branch prediction unit for speculative execution is suspended/not operational in response to a suppress signal and speculative execution using the branch prediction unit is disabled in response to the suppress signal and an enable/disable signal that is set based on a confidence/prediction decision counter, see also col 6 lines 8-32).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Grochowski to suspend operation of its branch predictor in response to a suppress signal as taught by Atkinson such that when a confidence value/prediction decision counter indicates not confident the branch predictor is deactivated/suspended so that it is not operational and does not generate branch instruction prediction outcomes. One of ordinary skill in the art would have been motivated to make this modification to conserve additional power (Atkinson col 6 lines 53-56).

	Regarding claim 14, Grochowski in view of Atkinson teaches:
14. The method of claim 13, wherein determining when to execute the branch instruction prediction outcomes further comprises: 
comparing the prediction decision counter to an activation threshold (Grochowski [0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to activate the predictor and execute/issue the prediction outcome); and 
activating the branch predictor and executing the branch instruction prediction outcome for the number of cycles or the number of branch instructions in response to the prediction decision counter being incremented to or above the activation threshold (Grochowski [0025]-[0028] and [0033]: the predicted value is issued, i.e. the branch predictor is activated and the prediction outcome is executed for a number of cycles, in response to the counter being incremented above the threshold).

	Regarding claim 15, Grochowski in view of Atkinson teaches:
15. The method of claim 13, wherein deactivating the branch predictor comprises:
comparing the prediction decision counter to an activation threshold (Grochowski [0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to suppress/deactivate the predictor an not generate/issue the prediction outcome); and 
deactivating the branch predictor so that the branch predictor is not operational and does not generate branch instruction prediction outcomes for the number of cycles or the number of branch instructions in response to the prediction decision counter being decremented to or below the activation threshold (Grochowski [0025]-[0028]: the predicted value is suppressed and, in the combination with Atkinson col 6 line 53-col 7 line 4, the branch predictor is deactivated, in response to the counter being below the threshold, where the cycles that the predicted value is suppressed for is a number of cycles that the branch predictor is deactivated for).


16. The method of claim 14, wherein determining when to execute the branch instruction prediction outcomes further comprises: 
increasing the number of cycles or the number of branch instructions that the branch predictor is activated and the branch instruction prediction outcomes are executed in response to the activation threshold being satisfied at least one more consecutive time (Grochowski [0025]-[0028] and [0033]: the predicted value is provided when the confidence value is above the threshold, thus the number of cycles that a predicted value is provided, i.e. that the branch predictor is activated, is increased when the confidence value is satisfied a consecutive time).

	Regarding claim 17, Grochowski in view of Atkinson teaches:
17. The method of claim 15, wherein determining when to execute the branch instruction prediction outcomes further comprises: 
increasing the number of cycles or the number of branch instructions that the branch predictor is deactivated so that the branch predictor is not operational and does not generate the branch instruction prediction outcomes in response to the activation threshold not being satisfied at least one more consecutive time (Grochowski [0025]-[0028] and [0033]: the predicted value is not provided and the branch predictor is deactivated, see Atkinson col 6 line 53-col 7 line 4, when the confidence value is not above the threshold, thus the number of cycles that a predicted value is not provided/that the branch predictor is deactivated is increased when the threshold is not satisfied a consecutive time).


18. The method of claim 13, further comprising:
in response to detecting a branch instruction, classify the branch instruction as at least one of the following: a simple branch or a hard-to-predict (HTP) branch (Grochowski [0015], [0017], [0025]-[0028] and [0033]: branches are classified as either confident, i.e. simple branch, or not confident, i.e. hard-to-predict branch, the corresponding unit determining the confidence of each branch is a branch classification unit), 
Grochowski in view of Atkinson, as currently mapped, does not explicitly teach:
wherein a classification threshold used for a classification is dynamically adjusted based on a workload of the processor.
	However, Atkinson teaches:
a classification threshold used for a classification is dynamically adjusted based on a workload of the processor (col 5 lines 40-64: thresholding logic computes a branch confidence threshold based on the processor load)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch confidence threshold of Grochowski to be dynamically adjusted based on processor workload as taught by Atkinson. One of ordinary skill in the art would have been motivated to make this modification to control the amount of speculative execution to allow for more efficient power consumption (Atkinson col 6 lines 44-52).

Regarding claim 20, Grochowski in view of Atkinson teaches:
20. The method of claim 13, wherein determining when to execute the branch instruction prediction outcomes further comprises: 
comparing a prediction value from the prediction decision counter to the activation threshold value (Grochowski [0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to activate the predictor and execute/issue the prediction outcome); 
activating the branch predictor in response to the prediction value being equal to or greater than the activation threshold value ([0025]-[0028] and [0033]: the predicted value is issued, i.e. the branch predictor is activated, in response the counter being above the threshold); and 
deactivating the branch predictor so that the branch predictor is not operational and does not generate branch instruction outcomes in response to the prediction value being less than the activation threshold value (Grochowski [0025]-[0028]: the predicted value is suppressed and the branch predictor is deactivated, see Atkinson col 6 line 53-col 7 line 4, in response to the counter being below the threshold).
	Grochowski in view of Atkinson, as currently mapped, does not teach:
determining dynamically an activation threshold value for a branch instruction based upon a workload of the processor; 
	However, Atkinson teaches:
determining dynamically an activation threshold value for a branch instruction based upon a workload of the processor (col 5 lines 40-64: thresholding logic computes a branch confidence threshold based on the processor load);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch confidence threshold of Grochowski to be dynamically adjusted based on processor workload as taught by Atkinson. One of ordinary skill in the art would have .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, a branch classification table with specific fields including a branch tag field, a correct prediction counter field, a usefulness field, and a branch type field, where the correct prediction counter field is assigned a value determined by a threshold determination module, where the threshold determination module comprises a misprediction counter, a stream counter field, a reset correct prediction counter field, and a threshold field, and where the threshold determination module supplies the current correct prediction counter value, recorded by the reset correct prediction counter field, to the branch classification table, in response to a new entry being created in the branch classification table, as described in claim 19.
While the prior art was found to generally each classifying branches in a branch classification table (Atkinson Fig. 1 104) and a threshold determination module (Atkinson Fig. 1 108), the prior art was not found to teach a branch classification table with the specific fields described in claim 19, a threshold determination module with the specific circuitry and logic described in claim 19, wherein the threshold determination module supplies a current correct prediction counter value to the branch classification table in response to a new entry being created in the branch classification table. 

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US7925853 teaches an array power management controller that gates off a memory array to conserve power when branch prediction confidence is below a threshold (Abstract)
US20150169041 teaches disabling a memory array of a branch prediction unit depending on whether or not a group of instructions contain a branch instruction (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KASIM ALLI/Examiner, Art Unit 2183